Citation Nr: 0512170	
Decision Date: 05/02/05    Archive Date: 05/18/05

DOCKET NO.  93-16 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, claimed as secondary to service-connected residuals 
of a fracture of the right fifth metacarpal.

2.  Entitlement to service connection for a cervical spine 
disorder, claimed as secondary to service-connected residuals 
of a fracture of the right fifth metacarpal.

3.  Entitlement to service connection for left carpal tunnel 
syndrome.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

The veteran had active service from July 29, 1971 to June 13, 
1972. 

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an August 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (the RO).  

Procedural history

The veteran was granted service connection for residuals of a 
right 5th metacarpal fracture in an April 1975 rating 
decision.  The Board also notes that a claim of entitlement 
to service connection for a lumbar spine disorder was denied 
on a direct basis in an October 1979 rating decision.  That 
decision was not appealed and is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2004).

In February 1992, the RO received the veteran's claim of 
entitlement to service connection for disorders of the 
cervical spine, lumbar spine and for bilateral carpal tunnel 
syndrome, each claimed as secondary to the service-connected 
right 5th metacarpal injury.  In an August 1993 rating 
decision, the RO denied the claims.  The veteran disagreed 
with the August 1993 rating decision, and the appeal was 
perfected with the timely submission of his substantive 
appeal (VA Form 9) in April 1993.  

The veteran testified at a Travel Board hearing in July 1993, 
chaired by the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the veteran's 
claims folder.

These issues were remanded by the Board for further 
evidentiary development in April 1995, September 1997, and 
October 2000.  After the requested development was 
accomplished, the RO issued supplemental statements of the 
case (SSOCs) which continued the previous denials.  

Issues not on appeal

The Board observes that in addition to remanding the issues 
listed above, its September 1997 decision included a denial 
on the merits as to the claim of entitlement to service 
connection for headaches, on appeal at that time.  The 
Board's decision is final.  See 38 C.F.R. § 20.1100 (2004).  
Accordingly, that issue will be addressed no further herein.

As noted above, the veteran appealed the RO's August 1992 
denial of bilateral carpal tunnel syndrome.  However, in an 
August 2000 rating decision the RO granted service connection 
for right carpal tunnel syndrome.  The veteran has not 
appealed that decision, and accordingly it will be addressed 
no further in this decision.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997) [where an appealed claim for service 
connection is granted during the pendency of the appeal, a 
second Notice of Disagreement must thereafter be timely filed 
to initiate appellate review of the claim concerning the 
compensation level assigned for the disability].


FINDINGS OF FACT

1.  Competent medical evidence does not relate the veteran's 
lumbar spine disability to his service-connected right 5th 
metacarpal injury.

2.  Competent medical evidence does not relate the veteran's 
cervical spine disability to his service-connected right 5th 
metacarpal injury.

3.  Competent medical evidence does not relate the veteran's 
left carpal tunnel syndrome to his service-connected right 
5th metacarpal injury, or to an injury or disease incurred 
during his military service.

CONCLUSIONS OF LAW

1.  A lumbar spine disorder is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2004).

2.  A cervical spine disorder is not proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2004).

3.  Left carpal tunnel syndrome was not incurred as a result 
of the veteran's active military service, and is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
disorders of the lumbar and cervical spine and for left 
carpal tunnel syndrome.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 
14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2004) [reasonable doubt to be resolved in 
veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court") stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert at 54.

Duty to notify

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. 
§ 5103 (West 2002); see also, Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the rating decisions, statement of the case 
(SOC), and by the April 1996, February 2000, August 2000, and 
January 2005 SSOCs of the pertinent law and regulations, of 
the need to submit additional evidence on his claims, and of 
the particular deficiencies in the evidence with respect to 
his claims.  More significantly, a letter was sent to the 
veteran in April 2004, with a copy to his representative, 
which was specifically intended to address the requirements 
of the VCAA.  That letter explained in detail the elements 
that must be established in order to grant service connection 
for the claimed disorders; it enumerated the evidence already 
received; and it provided a description of the evidence still 
needed to establish those elements.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  In the 
April 2004 VCAA letter, the RO informed the veteran that the 
RO would get such things as "Relevant records held by any 
Federal Agency.  This may include medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  The veteran was also notified that VA 
would make reasonable efforts to obtain "Relevant records 
not held by any Federal Agency.  This may include medical 
records from State or local governments, private doctors and 
hospitals, or current or former employers."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2004).  The April 2004 letter told the veteran 
that "You must give us enough information about your records 
so that we can request them from the person or agency that 
has them.  If the holder of the records declines to give us 
the records or asks for a fee to provide them, we'll notify 
you of the problem.  It's your responsibility to make sure 
that we receive all requested records that aren't in the 
possession of a Federal department or agency."

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The April 2004 letter specifically 
requested that "If there is any other evidence or information 
that you think will support your claim, please let us know.  
If the evidence is in your possession, please send it to us."  

The Board finds that April 2004 letter properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claims, and 
it properly indicated which portion of that information and 
evidence is to be provided by the veteran and which portion 
the Secretary would attempt to obtain on behalf of the 
veteran.  The Board notes that, even though the letter 
requested a response within 60 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) [evidence must be received by the 
Secretary within one year from the date notice is sent].  

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 
17 Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of the issue by the RO.  In this case, the 
veteran's claims were initially adjudicated by the RO in 
August 1992, well before the enactment of the VCAA in 
November 2000.  Furnishing the veteran with VCAA notice prior 
to this initial adjudication was clearly impossible, and VA's 
General Counsel has held that the failure to do so does not 
constitute error.  See VAOGCPREC 7-2004.  VA General Counsel 
opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c) 
(West 2002); 38 C.F.R. § 14.507 (2004).  Moreover, the 
veteran has pointed to no prejudice resulting from the timing 
of VA's notice.  See Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. April 14, 2005) [timing errors do not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be specifically pled].  Subsequent to 
furnishing the veteran with the VCAA letter in April 2004, 
the RO readjudicated his claims in a January 2005 SSOC.  
Thus, any VCAA notice deficiency has been rectified.   

The Board is therefore satisfied that the veteran was 
notified properly of his statutory rights; he is fully 
cognizant of them; and no amount of additional communication 
would result in any additional evidence pertinent to this 
claim.  
See Wensch v. Principi, 15 Vet. App. 362 (2001) [VCAA does 
not apply where there is extensive factual development in 
case which indicates no reasonable possibility that any 
further assistance would aid the claimant in substantiating 
his claim].  See also Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) [strict adherence to law does not dictate 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of result in a case; such adherence would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to veteran].

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.

In particular, the RO obtained the veteran's service medical 
records and VA outpatient treatment records.  In response to 
the Board's April 1995, September 1997 and October 2000 
remands the veteran underwent VA examinations in September, 
November, and December 1995, June 2000 and December 2004, the 
results of which are reported below.  The veteran identified 
records from Carney Hospital.  The RO requested and obtained 
these records.  There is no indication that there exists any 
evidence which has a bearing on this case which has not been 
obtained.

The veteran has specifically contended in an April 1996 
statement that his VA examinations in September, November, 
and December 1995 were inadequate.  The Board notes that, at 
the Board's request, the veteran was subsequently afforded VA 
examinations in June 2000 and December 2004.  He has not 
since suggested that there is any problem with those 
examinations, and the Board finds that they are adequate to 
evaluate the veteran's claims.  As is true with any piece of 
evidence, the credibility and weight to be attached to 
medical opinions is within the province of the adjudicators.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board finds that the December 2004 examination report 
reflects a familiarity with and discussion of the veteran's 
clinical history and present complaints, as well as a 
personal examination of the veteran.  The Board is satisfied 
that the examiner adequately analyzed the available data in 
reaching his conclusion.  The Board can find nothing to 
indicate that the examination was cursory or that the 
examiner did not give adequate attention to the veteran's 
complaints.  

The Board notes that, while a nexus opinion is of record on 
the issue of direct service connection for left carpal tunnel 
syndrome, the Board has found that it is speculative and of 
no probative value.  The VCAA and its implementing laws and 
regulations provide, generally, that an examination or 
opinion is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
injury or disease in service; (C) indicates that the claimed 
disability or symptoms may be associated with the established 
injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  See 38 C.F.R. § 3.159(c)(4) (2004); see also Charles 
v. Principi, 16 Vet. App. 370 (2002).  In this case, as will 
be discussed in more detail below, the Board concludes that, 
as the evidence does not establish an in-service injury or 
disease of the left hand or wrist that may be related to the 
current left carpal tunnel syndrome, a nexus opinion is not 
necessary to reach a decision on the claim.

In the absence of competent and credible evidence of an in-
service injury or disease upon which a medical examiner could 
base a nexus opinion, any such opinion would not aid the 
Board in its decision or benefit the veteran.  Under the 
circumstances presented in this case, a remand for such 
examination and opinion would serve no useful purpose because 
such examination is not "necessary".  Cf. Charles, 16 Vet. 
App. 370.  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  See also 
38 U.S.C.A. § 5103A(a)(2) (West 2002). 

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony; he a BVA hearing, and he presented 
personal testimony at a Travel Board hearing in July 1993, 
chaired by the undersigned Veterans Law Judge.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the new 
law.  Accordingly, the Board will proceed to a decision on 
the merits.   

Pertinent Law and Regulations 

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

Service connection on a secondary basis

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310 (2004); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  

Additional disability resulting from the aggravation of a non 
service-connected condition by a service-connected condition 
is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. 
Brown, 7 Vet. App. 439, 448.

In order to prevail on the issue of secondary service 
connection, the record must show: (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

1.  Entitlement to service connection for a low back 
disorder, claimed as secondary to service-connected residuals 
of a fracture of the right fifth metacarpal.

The veteran is seeking service connection for a low back 
disorder.  He essentially contends that he incurred a low 
back disorder due to his service-connected residuals of a 
fracture of the right fifth metacarpal.  

As an initial matter, the Board observes that the veteran 
does not contend here that his claimed low back disorder had 
its onset during his period of military service.  Such a 
claim was denied by the RO in October 1979 and was not 
appealed.  In his February 1992 claim, the veteran 
specifically contended that the low back disorder was a 
secondary condition.  This was also his contention in the 
January 1993 notice of disagreement, the April 1993 VA Form 9 
and at the July 1993 hearing.  The Board's discussion will 
therefore focus exclusively on the veteran's claim of 
entitlement to service connection on a secondary basis.  

Analysis

In order to prevail on the issue of entitlement to secondary 
service connection, the following analysis applies. There 
must be (1) evidence of a current disability; (2) evidence of 
a service-connected disability; and (3) medical nexus 
evidence establishing a connection between the service- 
connected disability and the current disability. See Wallin, 
11 Vet. App. at 512.

The veteran has been service-connected for a fracture of the 
right fifth metacarpal.  In December 2004, he was diagnosed 
with osteoarthritis of the lumbar spine.  An October 1995 VA 
examiner diagnosed chronic low back strain.  The evidence 
thus demonstrates that the veteran currently has a low back 
disability, and the first element of the Wallin analysis has 
been satisfied.  In addition, it is uncontroverted that the 
veteran has a service-connected right fifth finger 
disability.  Wallin element (2) has also been met.

The question that must be answered by the Board is whether 
the veteran's low back disability is proximately due to, or 
the result of, his service-connected right fifth finger 
disability, or whether and to what extent, it was aggravated 
thereby, see Allen, supra.  

The veteran's essential contention with respect to all three 
of the issues before the Board is, as described during his 
hearing in July 1993, that he was working on a car in 1983 or 
1984, with the transmission up over his head, when his right 
hand completely fell asleep and slipped, causing the 
transmission to fall, striking him on his back.  The veteran 
stated that he was treated at Carney Hospital immediately 
following the injury.  

The Board has reviewed the records from Carney Hospital and 
notes that the veteran was treated in the emergency room in 
January 1985 for an acute back sprain.  However, the account 
described in the emergency room reports differs significantly 
from that of the veteran.  The January 1985 emergency 
examiner described acute onset of severe low back pain while 
the veteran was lifting a 110-pound transmission.  
Significant by their omission from the 1985 emergency room 
records are any references to the veteran being struck in the 
back by the transmission, to the transmission falling on the 
veteran, or to the veteran suffering any traumatic injury, 
bruising, or contusions.  The only resulting injury listed in 
the 1985 records is an acute lumbar sprain.  And, crucial in 
the Board's analysis is the absence of any findings or 
complaints with respect to the right hand, or any indication 
that the right hand symptomatology played a role in the 
incident.  It seems inconceivable that, after being struck in 
the back from a 110-pound transmission, as is the veteran's 
current contention, that he would not have mentioned such 
details of the incident to emergency personnel, and that such 
details relating to the injury would not have been reported.  

In weighing the conflicting evidence provided by the veteran 
at various times, the point in time at which the evidence was 
created is important because a recounting of an event which 
is closer to the time that event occurred is naturally less 
likely to be diluted by the shortcomings of human memory.  
Thus, the contemporaneousness of the emergency room report is 
significant.  Furthermore, because the veteran was seeking 
medical treatment, it seems likely that he would report the 
event carefully and accurately so that the emergency room 
physicians would have a fully informed history of the injury 
and provide appropriate treatment.

In contrast, when the veteran thereafter presented his story 
of the 1985 accident (alternately reported by the veteran as 
occurring in 1983 or 1984), he was seeking VA benefits rather 
than medical treatment.  Indeed, the first account of having 
the transmission fall on his back, as opposed to a simple 
lifting injury, appears in a January 1992 VA outpatient 
treatment record, which corresponds almost precisely with the 
February 1992 service connection claim.  The Board is of 
course cognizant of possible self-interest that any veteran 
has in promoting a claim for monetary benefits.  The Board 
may properly consider the personal interest a claimant has in 
his or her own case, but the Board is not free to ignore his 
assertion as to any matter upon which he is competent to 
offer an opinion.  See Pond v. West, 12 Vet. App. 341, 345 
(1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) [interest may affect the credibility of testimony].

There is no doubt that the veteran is competent to relate the 
accident as he remembers it.  Thus, his competency is not at 
issue with regard to recounting the event itself.  Rather, it 
is his credibility that the Board finds is lacking.  In this 
case, if there were no conflicting evidence of record, the 
Board would be obligated to accept the veteran's recent 
statements concerning the nature of the 1985 accident.  
However, there is conflicting evidence of record, in the form 
of the veteran's own statements to health care providers very 
soon after the incident.  Simply put, the emergency room 
report of the accident is more convincing than the veteran's 
later statements made in support of a claim for monetary 
benefits.  

Moreover, the Board notes that the veteran in recounting his 
injury to the October 1995 VA examiner stated that he noted 
the onset of pain while lifting a very heavy automobile 
transmission.  This is consistent with the account he gave 
the emergency room physicians immediately after the incident, 
but is not consistent with the account the veteran now 
describes, of having a transmission fall on his back after 
his right hand fell asleep.  Moreover, he also stated to the 
1995 examiner that his back was asymptomatic between his 
separation from service and the 1985 incident.  However, his 
treatment reports show numerous post-service injuries to his 
back during that period.  Treatment records from Carney 
Hospital show that the veteran was treated in February 1973 
for contusions and a sprain of the lower back, suffered from 
a fall.  He was treated in October 1975 for low back pain 
incurred while the veteran was working on a car.  He was 
treated for a back injury in January and February 1978, 
suffered from a fall from a ladder, and reinjured when the 
veteran slipped on ice.  He was also treated for a back 
sprain in March 1979, and for a low back sprain in August 
1979.  Such evidence buttresses the Board's conclusion that 
the veteran has deliberately manipulated the account he 
presents to VA, apparently to support his claim.  

In compliance with the Board's October 2000 remand, a VA 
examination was conducted in December 2004, and the examiner 
was requested to state an opinion as to any relationship 
between the veteran's right fifth finger injury and his 
current low back disorder.  The examiner found that the 
osteoarthritis of the low back was "definitely not directly 
caused by the right fifth metacarpal fracture."  However, he 
went on to state that, "if, in fact [the right fifth 
metacarpal] fracture which led to his right carpal tunnel 
syndrome also led to the event which he describes in 1983 
where he had to let go of a transmission which then fell on 
his back, the arthritis in his low back can at least be 
considered more probably than not to have an aggravation by 
that event."  As stated above, the Board has found that the 
veteran's current account of a transmission falling on his 
back is not credible.  Therefore, the December 2004 
examiner's opinion, to the extent that it attempts to relate 
the low back disorder to the incident as described by the 
veteran, is based on an inaccurate statement of medical 
history and is not probative.  See Godfrey v. Brown, 8 Vet. 
App. 113, 121 (1995) [a medical opinion that is based on the 
veteran's recitation of medical history, and unsupported by 
clinical findings, is not probative].  Moreover, the 
examiner's opinion by its very wording is speculative.  The 
Court has held that medical opinions which are speculative or 
inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996).  

In addition to the lack of credibility attached to the 
veteran's account, the Board also notes that, as a layperson 
without medical training he is not competent to relate his 
low back disorder to a specific etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  The Board can 
identify no competent and probative medical evidence that 
purports to relate the veteran's low back disorder to his 
right fifth metacarpal fracture.  For the reasons stated, the 
Board finds that the third Wallin element is not met.  As a 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt standard is not for application, and 
the appeal is denied.

2.  Entitlement to service connection for a cervical spine 
disorder, claimed as secondary to service-connected residuals 
of a fracture of the right fifth metacarpal.

The veteran is seeking service connection for a cervical 
spine disorder.  He essentially contends that he incurred a 
cervical spine disorder due to his service-connected 
residuals of a fracture of the right fifth metacarpal.  

As an initial matter, the Board observes that the veteran 
does not contend, nor does the record on appeal demonstrate, 
that his claimed cervical spine disorder had its onset during 
his period of military service.  In his February 1992 claim, 
the veteran specifically contended that the cervical spine 
disorder was a secondary condition.  This was also his 
contention in the January 1993 notice of disagreement and at 
the July 1993 hearing.  The Board's discussion will therefore 
focus exclusively on the veteran's claim of entitlement to 
service connection on a secondary basis.  

Analysis

In order to prevail on the issue of entitlement to secondary 
service connection, the following analysis applies. There 
must be (1) evidence of a current disability; (2) evidence of 
a service-connected disability; and (3) medical nexus 
evidence establishing a connection between the service- 
connected disability and the current disability. See Wallin, 
11 Vet. App. at 512.

The veteran has been service-connected for a fracture of the 
right fifth metacarpal.  In December 2004, he was diagnosed 
with osteoarthritis of the cervical spine.  The evidence thus 
demonstrates that the veteran currently has a cervical spine 
disability, and the first element of the Wallin analysis has 
been satisfied.  In addition, it is uncontroverted that the 
veteran has a service-connected right fifth metacarpal 
disability.  Wallin element (2) has also been met.

The question which must be answered by the Board is whether 
the veteran's cervical spine disability is proximately due 
to, or the result of, his service-connected right fifth 
metacarpal fracture, or whether and to what extent it was 
aggravated thereby.  

As discussed above, the Board has found that the veteran's 
account of having an automobile transmission fall on his back 
is in conflict with the contemporaneous medical evidence, and 
is therefore not credible.  The contemporaneous evidence 
shows that the veteran suffered a lifting injury in 1985 and 
incurred a low back sprain.  The veteran underwent a VA 
examination in December 2004 to obtain a nexus opinion as to 
the relationship of any current cervical spine disorder to 
the veteran's right fifth finger injury.  The examiner could 
identify "no findings that will make it possible for [the 
cervical] osteoarthritic change to be attributed to his right 
fifth metacarpal fracture."  

The Board has found no competent evidence that purports to 
relate the cervical spine disorder to the veteran's service-
connected right fifth metacarpal fracture.  The primary 
evidence in support of the veteran's claim comes from his own 
contentions.  However, it is now well established that 
although he is competent to report on his symptoms, as a 
layperson without medical training the veteran is not 
competent to relate those symptoms to a particular diagnosis 
or specific etiology.  See Espiritu, 2 Vet. App. at 494-5.  
Moreover, in light of the diminished credibility attached to 
the veteran's statements, the Board finds the objective 
medical evidence provided by the December 2004 examiner more 
probative than the veteran's statements.  

As the third Wallin element is not met, the Board therefore 
finds that a preponderance of the evidence is against a 
showing that the veteran's cervical spine disorder resulted 
on a secondary basis from the veteran's service-connected 
right fifth metacarpal fracture.  As a preponderance of the 
evidence is against the veteran's claim, the benefit of the 
doubt standard is not for application, and the appeal is 
denied.

3.  Entitlement to service connection for left carpal tunnel 
syndrome.

The veteran is seeking service connection for left carpal 
tunnel syndrome.  He essentially contends that he has left 
carpal tunnel syndrome due to his service-connected residuals 
of a fracture of the right fifth metacarpal.

With respect to this issue, the Board notes that it is 
unclear whether the veteran intends to confine his claim to 
the issue of entitlement to service connection for left 
carpal tunnel syndrome on a secondary basis, as due to his 
service-connected right fifth metacarpal fracture.  While, in 
the July 1993 hearing, he contended that his symptoms had 
their onset as a result of a 1985 lifting injury, in his 
December 1995 VA examination, the veteran stated that his 
symptoms began in 1974 or 1975, at least 10 years prior to 
the lifting injury.  Accordingly, the Board will address the 
veteran's claim on both a direct and secondary basis.  The 
veteran's claim has been adjudicated by the RO on both a 
direct and secondary basis, most recently in the January 2005 
SSOC.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  [when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby].  

Pertinent Law and Regulations 

Service connection - secondary basis

The law and regulations governing service connection on a 
secondary basis is set out above. 

Service connection - direct basis

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2004); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2004); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Analysis

Secondary basis

In order to prevail on the issue of entitlement to secondary 
service connection, the following analysis applies.  There 
must be (1) evidence of a current disability; (2) evidence of 
a service-connected disability; and (3) medical nexus 
evidence establishing a connection between the service- 
connected disability and the current disability.  See Wallin, 
11 Vet. App. at 512.

The veteran has been service-connected for a fracture of the 
left fifth metacarpal.  In December 2004, he was diagnosed 
with bilateral carpal tunnel syndrome and bilateral ulnar 
neuropathy.  The evidence thus demonstrates that the veteran 
currently has left carpal tunnel syndrome, and the first 
element of the Wallin analysis has been satisfied.  In 
addition, it is uncontroverted that the veteran has a 
service-connected right first metacarpal fracture.  Wallin 
element (2) has also been met.

The question which must be answered by the Board is whether 
the veteran's left carpal tunnel syndrome is proximately due 
to, or the result of, his service-connected right first 
metacarpal fracture, or whether and to what extent it was 
aggravated thereby.  

As discussed above, the Board has found that the veteran's 
account of having an automobile transmission fall on his back 
is in conflict with the contemporaneous medical evidence, and 
is therefore not credible.  The contemporaneous evidence 
shows that the veteran suffered a lifting injury in 1985 and 
incurred a low back sprain.  The veteran underwent a VA 
examination in December 2004 to obtain a nexus opinion as to 
the relationship of any current left carpal tunnel syndrome 
to the veteran's right fifth finger injury.  The examiner 
found that the left carpal tunnel cannot either directly or 
indirectly be attributed to the right fifth metacarpal 
injury.  

Similarly, the June 2000 VA examiner stated that he did not 
think that there was any relationship between the veteran's 
fracture of the right fifth metacarpal and the carpal tunnel 
syndrome.  The Board can identify no competent medical 
evidence that purports to relate the veteran's left carpal 
tunnel syndrome to his right fifth metacarpal fracture.  The 
primary evidence in support of the veteran's claim comes from 
his own contentions.  However, it is now well established 
that although he is competent to report on his symptoms, as a 
layperson without medical training the veteran is not 
competent to relate those symptoms to a particular diagnosis 
or specific etiology.  See Espiritu, 2 Vet. App. at 494-5.  
Moreover, in light of the diminished credibility attached to 
the veteran's statements, the Board finds the objective 
medical evidence described above more probative than the 
veteran's statements.  

As the third Wallin element is not met, the Board therefore 
finds that a preponderance of the evidence is against a 
showing that the veteran's left carpal tunnel syndrome 
resulted on a secondary basis from the veteran's service-
connected right fifth metacarpal fracture.  As a 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt standard is not for application, and 
the appeal is denied.

Direct basis

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

As discussed above, the veteran has a current diagnosis of 
left carpal tunnel syndrome.  The first Hickson element is 
therefore conceded.  

However, with respect to the second element, the Board can 
identify nothing in the veteran's service medical records to 
indicate that he suffered any injury or disease of the left 
hand or wrist, or that he incurred the onset of carpal tunnel 
syndrome in service.  The veteran complained of pain in the 
left elbow in November 1971; however there was no confirmed 
diagnosis of an injury or disease.  There was a questioned 
diagnosis of trauma; however, this was not confirmed.  At 
separation in May 1972, the veteran was found to have normal 
upper extremities.  Accordingly, as there is no diagnosis of 
a chronic disability of the left hand or wrist in service, no 
notation of a disability other than chronic of the left hand 
or wrist in service, no notation of a disease of the left 
hand or wrist in service, and no confirmation of an injury to 
the left hand or wrist in service, the Board finds that the 
second Hickson element is not met.  

With respect to the third Hickson element, the Board will 
briefly address continuity of symptomatology, even though it 
does not appear that any disorder of the left hand or wrist, 
chronic or otherwise, was noted in service.  Following 
service, the veteran was examined in March 1973 for 
complaints with respect to his right hand.  However, carpal 
tunnel syndrome of the left hand was not diagnosed.  Indeed, 
the veteran did not complain of any such symptoms at that 
time.  The first complaint of symptoms of the left hand came 
in September 1976, when the veteran was treated at Carney 
Hospital for a left wrist sprain.  The first confirmed 
diagnosis of carpal tunnel syndrome does not appear in the 
record until a September 1992 right carpal tunnel release.  
The Board notes that the veteran filed a service connection 
claim in February 1973, listing a broken left hand.  However, 
this appears to be a mistake and was later corrected in the 
March 1973 examination report and April 1973 RO rating 
decision, which granted service connection for the right 
fifth metacarpal fracture.  Based on the more than 10 year 
period following service without complaint, treatment or 
diagnosis of left carpal tunnel syndrome, the Board finds 
that continuity of symptomatology is not shown.  See Shaw v. 
Principi, 3 Vet. App. 365 (1992) [a veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim].

The Board notes that, even if there were an injury or disease 
noted in service, and continuity of symptomatology were shown 
after service, service connection would still not necessarily 
be warranted.  In Voerth v. West, 13 Vet. App. 117 (1999), 
the Court stated that it clearly held in Savage that section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  

With respect to medical nexus, the June 2000 VA spine 
examiner stated that the veteran's in-service occupation 
required "handling of road chippers, grinders, and constant 
use of his hands."  He further commented that "[i]n this 
setting he developed numbness and pain in his hands."  In 
the examiner's opinion, "[i]t is also likely that due to the 
activities the patient performed in the Navy including 
handling ropes, chippers, grinders, and mechanic work he 
could have developed a primary carpal tunnel syndrome 
unrelated to his fifth metacarpal fracture.  It is not 
uncommon to see carpal tunnel syndrome bilaterally in 
mechanics and carpenters."

The Board finds the June 2000 opinion unpersuasive for two 
reasons.  First, while the examiner based his opinion on what 
the veteran did in service, he did not comment on whether he 
reviewed the veteran's claim file.  In fact, the veteran's 
service records do not confirm the kind of tasks listed by 
the examiner.  It is therefore presumed that his account is 
merely a recitation of the veteran's statements, and as such 
the Board accords it little weight of probative value.  See 
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) [a medical 
opinion that is based on the veteran's recitation of medical 
history, and unsupported by clinical findings, is not 
probative].  The veteran is competent to describe what he did 
during service; however, as noted above, the Board accords 
the veteran's statements little credibility.  The Board also 
notes that the examiner's statement that the veteran 
developed numbness and pain in his hands in the setting of 
his service occupational specialty is not shown in the 
service medical records, and is in fact contradicted by the 
normal findings shown at separation.  

Second, and perhaps most significant, the June 2000 
examiner's opinion is inconclusive.  He states that "he 
could have developed" carpal tunnel syndrome due to his in-
service activities.  This statement necessarily includes the 
corollary that the veteran might not have developed carpal 
tunnel syndrome due to his in-service activities.  The Court 
has held that medical evidence which merely indicates that a 
particular disorder "may or may not" exist or "may or may 
not" be related, is too speculative in nature to establish 
the presence of said disorder or the relationship thereto.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Medical 
probabilities and possibilities and unsupported medical 
opinions carry negligible probative weight. Id.  

The Board concludes that, as there is no competent and 
probative nexus opinion that relates the veteran's left 
carpal tunnel syndrome to service, the third Hickson element 
is not met.  Accordingly, a preponderance of the evidence is 
against a showing that the veteran's left carpal tunnel 
syndrome resulted on a direct basis from the veteran's 
military service.  As a preponderance of the evidence is 
against the veteran's claim, the benefit of the doubt 
standard is not for application, and the appeal is denied.  

ORDER

Service connection for a lumbar spine disorder is denied.

Service connection for a cervical spine disorder is denied.

Service connection for left carpal tunnel syndrome is denied.



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


